Exhibit 10.9

 

EXECUTION VERSION

 

GUARANTEE AGREEMENT

 

THIS GUARANTEE AGREEMENT, dated as of June 28, 2017 (as amended, restated,
supplemented, or otherwise modified from time to time, this “Guarantee”), made
by GRANITE POINT MORTGAGE TRUST INC., a Maryland corporation (“Guarantor”), in
favor of GOLDMAN SACHS BANK USA, a New York state-chartered bank, as buyer
(“Buyer”).

 

RECITALS

 

A.                                    Pursuant to that certain Master Repurchase
and Securities Contract Agreement, dated as of May 2, 2017 (as amended,
restated, supplemented or otherwise modified from time to time, the “Repurchase
Agreement”), between Buyer and TH Commercial GS LLC, a Delaware limited
liability company (“Seller”), Seller has agreed to sell to Buyer, certain
Eligible Assets, as defined in the Repurchase Agreement, upon the terms and
subject to the conditions as set forth therein.  Pursuant to the terms of that
certain Custodial Agreement, dated as of May 2, 2017 (as amended, restated,
supplemented or otherwise modified from time to time, the “Custodial
Agreement”), by and among Buyer, Seller and Wells Fargo Bank, N.A.
(“Custodian”), Custodian is required to take possession of the Purchased Assets,
along with certain other documents specified in the Custodial Agreement, as
Custodian of Buyer and any future purchaser, on several delivery dates, in
accordance with the terms and conditions of the Custodial Agreement.  Pursuant
to the terms of that certain Pledge and Security Agreement, dated as of May 2,
2017 (as amended, restated, supplemented or otherwise modified from time to
time, the “Pledge Agreement”), made by TH Commercial GS Holding LLC, a Delaware
limited liability company (“Pledgor”), in favor of Buyer, Guarantor has pledged
to Buyer all of the Collateral (as defined in the Pledge Agreement).  The
Repurchase Agreement, the Custodial Agreement, the Depository Agreement, the
Servicing Agreement, the Fee Letter, the Parent Guarantee Agreement, the Pledge
Agreement and this Guarantee shall be referred to herein as the “Transaction
Documents”.

 

B.                                    Guarantor indirectly owns one hundred
percent (100%) of the legal and beneficial limited liability company interest
in, and controls, Seller and Pledgor, and Guarantor will derive benefits,
directly and indirectly, from the execution, delivery and performance by Seller
of the Transaction Documents and the transactions contemplated by the Repurchase
Agreement.

 

C.                                    Buyer and Two Harbors Investment Corp., a
Maryland corporation (“Original Guarantor”), have previously entered into that
certain Guarantee Agreement, dated as of May 2, 2017, made by Original Guarantor
in favor of Buyer (the “Original Guarantee”), and have agreed to terminate the
Original Guarantee in accordance with the terms and provisions of that certain
Termination of Guarantee, dated as of the date hereof.

 

D.                                    It is a condition precedent to Buyer
acquiring the Purchased Assets pursuant to the Repurchase Agreement and to the
termination of the Original Guarantee that Guarantor shall have executed and
delivered this Guarantee.

 

--------------------------------------------------------------------------------


 

NOW, THEREFORE, in consideration of the foregoing premises, to induce Buyer to
enter into the Transaction Documents and to enter into the transactions
contemplated thereunder, Guarantor hereby agrees with Buyer as follows:

 

1.                                      Defined Terms.  Each of the definitions
set forth on Exhibit A hereto are, solely for the purpose of Section 9 hereof,
hereby incorporated herein by reference.  Unless otherwise defined herein, terms
which are defined in the Repurchase Agreement and used herein are intended to be
used as such terms are so defined in the Repurchase Agreement.

 

2.                                      Guarantee.  (a) Subject to Sections
2(b), 2(c) and 2(d) below, Guarantor hereby unconditionally and irrevocably
guarantees to Buyer the prompt and complete payment and performance when due,
whether at stated maturity, by acceleration of the Repurchase Date or otherwise,
of all of the following:  (i) all payment obligations owing by Seller and
Pledgor to Buyer under or in connection with the Repurchase Agreement or any of
the other Transaction Documents or other agreements relating thereto, (ii) any
and all extensions, renewals, modifications, amendments or substitutions of the
foregoing, and (iii) any other obligations of Seller and Pledgor with respect to
Buyer under each of the Transaction Documents (collectively, the “Obligations”).

 

(b)                                 Notwithstanding anything in
Section 2(a) herein to the contrary, but subject in all cases to Sections
2(c) and 2(d) below, the maximum liability of Guarantor hereunder and under the
Transaction Documents shall in no event exceed twenty-five percent (25%) of the
then-currently unpaid aggregate Purchase Prices of all Purchased Assets;
provided, however, during the Amortization Period, such twenty-five percent
(25%) limitation shall be increased to fifty percent (50%) of the then-currently
unpaid aggregate Purchase Prices of all Purchased Assets.

 

(c)                                  Notwithstanding the foregoing, or any other
provision herein to the contrary, the applicable maximum limitation on recourse
liability as set forth in Section 2(b) above SHALL BECOME NULL AND VOID and
shall be of no further force and effect, and the Obligations shall be full
recourse to Guarantor, upon the occurrence of any of the following:

 

(i)                                     a voluntary bankruptcy or insolvency
proceeding is commenced by Seller, Pledgor or Guarantor under the Bankruptcy
Code or any similar federal or state law;

 

(ii)                                  Seller, Pledgor or Guarantor consents to
or joins in any application for the appointment of a custodian, receiver,
trustee or examiner for Seller or Seller’s assets and liabilities;

 

(iii)                               an involuntary bankruptcy or insolvency
proceeding is commenced against Seller, Pledgor or Guarantor in connection with
which Seller, Pledgor or Guarantor (alone or in any combination) (A) has or have
colluded or conspired in any way with the creditors commencing or filing such
proceeding, (B) has solicited or caused to be solicited petition creditors for
any involuntary bankruptcy or insolvency petition against Seller, Pledgor or
Guarantor from any Person, or (C) has filed an answer

 

2

--------------------------------------------------------------------------------


 

consenting to or joining in with respect to such involuntary bankruptcy or
insolvency proceeding; and

 

(iv)                              any breach of the separateness covenants set
forth in Article 12 of the Repurchase Agreement that results in the substantive
consolidation of any of the assets and/or liabilities of Seller or Pledgor with
any other Person (including, without limitation, in connection with any
proceeding under any Insolvency Law).

 

(d)                                 In addition to the foregoing, and
notwithstanding the limitations on recourse liability set forth in
Section 2(b) above, Guarantor shall be liable to Buyer for any costs, losses,
claims, expenses or other liabilities actually incurred by Buyer resulting from
any of the following matters:

 

(i)                                     fraud, intentional misrepresentation or
willful misconduct by Seller, Pledgor or Guarantor, or any Affiliate of Seller,
Pledgor or Guarantor in connection with the execution and delivery of this
Guarantee, the Repurchase Agreement or any of the other Transaction Documents,
or any certificate, report, financial statement or other instrument or document
furnished to Buyer at the time of the closing of the Repurchase Agreement or
during the term of the Repurchase Agreement;

 

(ii)                                  any material breach by Seller, Guarantor
or any of their respective Affiliates, of any representations and warranties
relating to Environmental Laws, or any indemnity for costs incurred in
connection with the violation of any Environmental Law, the correction of any
environmental condition, or the removal of any Materials of Environmental
Concern, in each case in any way affecting Seller’s or Guarantor’s properties or
any of the Purchased Assets; and

 

(iii)                               Seller’s failure to obtain Buyer’s prior
written consent to any subordinate financing or voluntary liens in each case
that encumber any or all of the Purchased Assets that are not permitted under
the Transaction Documents.

 

(e)                                  Guarantor further agrees to pay any and all
reasonable out of pocket expenses (including, without limitation, all reasonable
fees and disbursements of external counsel) which may be paid or incurred by
Buyer in enforcing any rights with respect to, or collecting, any or all of the
Obligations and/or enforcing any rights with respect to, or collecting against,
Guarantor under this Guarantee after the occurrence and during the continuance
of an Event of Default.  This Guarantee shall remain in full force and effect
until the later of (i) the date upon which the Obligations are paid in full and
(ii) the termination of the Repurchase Agreement, notwithstanding that from time
to time prior thereto, Seller and/or Pledgor may be free from any Obligations.

 

(f)                                   Nothing herein shall be deemed a waiver of
any right which Buyer may have under Sections 506(a), 506(b), 1111(b) or any
other provision of the Bankruptcy Code to file a claim for the full amount of
the outstanding obligations under the Repurchase Agreement or to require that
all Purchased Assets shall continue to secure all of the outstanding obligations
owing to Buyer in accordance with the Repurchase Agreement or any other
Transaction Documents.

 

3

--------------------------------------------------------------------------------


 

(g)                                  No payment or payments made by Seller,
Pledgor or any other Person or received or collected by Buyer from Seller,
Pledgor or any other Person by virtue of any action or proceeding or any set-off
or appropriation or application, at any time or from time to time, in reduction
of or in payment of the Obligations shall be deemed to modify, reduce, release
or otherwise affect the liability of Guarantor hereunder which shall,
notwithstanding any such payment or payments, remain liable for the amount of
the Obligations under this Guarantee until the Obligations are paid in full.

 

(h)                                 Guarantor agrees that whenever, at any time,
or from time to time, Guarantor shall make any payment to Buyer on account of
any liability hereunder, Guarantor will notify Buyer in writing that such
payment is made under this Guarantee for such purpose.

 

3.                                      Subrogation.  Upon making any payment
hereunder, Guarantor shall be subrogated to the rights of Buyer against Seller
and Pledgor and any collateral for any Obligations with respect to such payment;
provided, that Guarantor shall not seek to enforce any right or receive any
payment by way of subrogation until all amounts due and payable by Seller or
Pledgor to Buyer under the Transaction Documents or any related documents have
been paid in full; provided, further, that such subrogation rights shall be
subordinate in all respects to all amounts owing to Buyer under the Transaction
Documents.

 

4.                                      Amendments, etc. with Respect to the
Obligations.  Guarantor shall remain obligated hereunder notwithstanding that,
without any reservation of rights against Guarantor, and without notice to or
further assent by Guarantor, any demand for payment of any of the Obligations
made by Buyer may be rescinded by Buyer and any of the Obligations continued,
and the Obligations, or the liability of any other party upon or for any part
thereof, or any collateral security or guarantee therefor or right of offset
with respect thereto, may, from time to time, in whole or in part, be renewed,
extended, amended, modified, accelerated, compromised, waived, surrendered or
released by Buyer and any Transaction Document and any other document in
connection therewith may be amended, modified, supplemented or terminated, in
whole or in part, as Buyer may deem advisable from time to time, and any
collateral security, guarantee or right of offset at any time held by Buyer for
the payment of the Obligations may be sold, exchanged, waived, surrendered or
released.  Buyer shall have no obligation to protect, secure, perfect or insure
any lien at any time held by it as security for the Obligations or any property
subject thereto.  When making any demand hereunder against Guarantor, Buyer may,
but shall be under no obligation to, make a similar demand on Seller or any
other Person, and any failure by Buyer to make any such demand or to collect any
payments from Seller or any such other Person or any release of Seller or such
other Person shall not relieve Guarantor of its Obligations or liabilities
hereunder, and shall not impair or affect the rights and remedies, express or
implied, or as a matter of law, of Buyer against Guarantor.  For the purposes
hereof “demand” shall include the commencement and continuance of any legal
proceedings.

 

5.                                      Guarantee Absolute and Unconditional. 
(a) Guarantor hereby agrees that its obligations under this Guarantee constitute
a guarantee of payment when due and not of collection.  Guarantor waives any and
all notice of the creation, renewal, extension or accrual of any of the
Obligations and notice of or proof of reliance by Buyer upon this Guarantee or
acceptance of this Guarantee; the Obligations, and any of them, shall
conclusively be deemed to have been created, contracted or incurred in reliance
upon this Guarantee; and all dealings

 

4

--------------------------------------------------------------------------------


 

between Seller and Guarantor, on the one hand, and Buyer, on the other hand,
shall likewise be conclusively presumed to have been had or consummated in
reliance upon this Guarantee.  Guarantor waives promptness, diligence,
presentment, protest, demand for payment and notice of default or nonpayment to
or upon Seller or Guarantor with respect to the Obligations.  This Guarantee
shall be construed as a continuing, absolute and unconditional guarantee of
payment without regard to (i) the validity, regularity or enforceability of any
Transaction Document, any of the Obligations or any collateral security therefor
or guarantee or right of offset with respect thereto at any time or from time to
time held by Buyer, (ii) any defense, set-off or counterclaim (other than a
defense of payment or performance) which may at any time be available to or be
asserted by Seller against Buyer, (iii) any requirement that Buyer exhaust any
right to take any action against Seller or any other Person prior to or
contemporaneously with proceeding to exercise any right against Guarantor under
this Guarantee or (iv) any other circumstance whatsoever (with or without notice
to or knowledge of Seller and Guarantor) which constitutes, or might be
construed to constitute, an equitable or legal discharge of Seller for the
Obligations, in bankruptcy or in any other instance.  When pursuing its rights
and remedies hereunder against Guarantor, Buyer may, but shall be under no
obligation, to pursue such rights and remedies that Buyer may have against
Seller or any other Person or against any collateral security or guarantee for
the Obligations or any right of offset with respect thereto, and any failure by
Buyer to pursue such other rights or remedies or to collect any payments from
Seller or any such other Person or to realize upon any such collateral security
or guarantee or to exercise any such right of offset, or any release of Seller
or any such other Person or any such collateral security, guarantee or right of
offset, shall not relieve Guarantor of any liability hereunder, and shall not
impair or affect the rights and remedies, whether express, implied or available
as a matter of law, of Buyer against Guarantor.  This Guarantee shall remain in
full force and effect and be binding in accordance with and to the extent of its
terms upon Guarantor and its successors and assigns thereof, and shall inure to
the benefit of Buyer and its permitted successors, endorsees, transferees and
assigns, until all the Obligations and the obligations of Guarantor under this
Guarantee shall have been satisfied by payment in full.

 

(b)                                 Without limiting the generality of the
foregoing, Guarantor hereby agrees, acknowledges, and represents and warrants to
Buyer as follows:

 

(i)                                     Guarantor hereby waives any defense
arising by reason of, and any and all right to assert against Buyer any claim or
defense based upon, an election of remedies by Buyer which in any manner
impairs, affects, reduces, releases, destroys and/or extinguishes Guarantor’s
subrogation rights, rights to proceed against Seller or any other guarantor for
reimbursement or contribution, and/or any other rights of Guarantor to proceed
against Seller, any other guarantor or any other person or security.

 

(ii)                                  Guarantor is presently informed of the
financial condition of Seller and of all other circumstances which diligent
inquiry would reveal and which bear upon the risk of nonpayment of the
Obligations.  Guarantor hereby covenants that it will make its own investigation
and will continue to keep itself informed about the financial condition of
Seller, the status of other guarantors, if any, of all other circumstances which
bear upon the risk of nonpayment and that it will continue to rely upon sources
other than Buyer for such information and will not rely upon Buyer for any such
information.  Absent a written request for such information by Guarantor to
Buyer, Guarantor hereby waives the right, if any, to require Buyer

 

5

--------------------------------------------------------------------------------


 

to disclose to Guarantor any information which Buyer may now or hereafter
acquire concerning such condition or circumstances including, but not limited
to, the release of or revocation by any other guarantor.

 

(iii)                               Guarantor has independently reviewed the
Transaction Documents and related agreements and has made an independent
determination as to the validity and enforceability thereof, and in executing
and delivering this Guarantee to Buyer, Guarantor is not in any manner relying
upon the validity, and/or enforceability, and/or attachment, and/or perfection
of any liens or security interests of any kind or nature granted by Seller or
any other guarantor to Buyer, now or at any time and from time to time in the
future.

 

6.                                      Reinstatement.  This Guarantee shall
continue to be effective, or be reinstated, as the case may be, if at any time
payment, or any part thereof, of any of the Obligations is rescinded or must
otherwise be restored or returned by Buyer upon the insolvency, bankruptcy,
dissolution, liquidation or reorganization of Seller or upon or as a result of
the appointment of a receiver, intervenor or conservator of, or trustee or
similar officer for Seller or any substantial part of the property of Seller, or
otherwise, all as though such payments had not been made.

 

7.                                      Payments.  Guarantor hereby agrees that
the Obligations will be paid to Buyer, without set-off or counterclaim in United
States Dollars at the address specified in writing by Buyer.

 

8.                                      Representations and Warranties. 
Guarantor represents and warrants that:

 

(a)                                 It is duly organized, validly existing and
in good standing under the laws and regulations of its jurisdiction of
incorporation or organization, as the case may be.  It is duly licensed,
qualified, and in good standing in every state where such licensing or
qualification is necessary for the transaction of its business, except to the
extent that the failure to be licensed or qualified could not reasonably be
expected to have a Material Adverse Effect.  It has the power to own and hold
the assets it purports to own and hold, and to carry on its business as now
being conducted and proposed to be conducted, and has the power to execute,
deliver, and perform its obligations under this Guarantee and the other
Transaction Documents;

 

(b)                                 This Guarantee has been duly executed by it,
for good and valuable consideration.  This Guarantee constitutes a legal, valid
and binding obligation of Guarantor enforceable in accordance with its terms,
except as enforceability may be limited by bankruptcy, insolvency,
reorganization, moratorium or other similar laws affecting the enforcement of
creditors’ rights generally and by general principles of equity (whether
enforcement is sought in proceedings in equity or at law);

 

(c)                                  Guarantor does not believe, nor does it
have any reason or cause to believe, that it cannot perform in all respects all
covenants and obligations contained in this Guarantee applicable to it;

 

(d)                                 The execution, delivery and performance of
this Guarantee will not violate (i) its organizational documents, (ii) any
contractual obligation to which it is now a party or constitute a default
thereunder, or result thereunder in the creation or imposition of any Lien

 

6

--------------------------------------------------------------------------------


 

upon any of its assets, (iii) any judgment or order, writ, injunction, decree or
demand of any court applicable to it, or (iv) any applicable Requirement of Law,
except to the extent that such violation could not reasonably be expected to
have a Material Adverse Effect;

 

(e)                                  There is no action, suit, proceeding,
litigation, investigation, arbitration or proceeding of or before any arbitrator
or Governmental Authority pending or, to the knowledge of Guarantor, threatened
by or against Guarantor or against its assets (i) with respect to any of the
Transaction Documents or any of the transactions contemplated hereby or thereby
or (ii) that could reasonably be expected to have a Material Adverse Effect. 
Guarantor is in compliance in all material respects with all Requirements of
Law.  Guarantor is not in default in any material respect with respect to any
judgment, order, writ, injunction, decree, rule, or regulation of any arbitrator
or Governmental Authority;

 

(f)                                   Guarantor has timely filed all required
federal income tax returns and all other material tax returns, domestic and
foreign, required to be filed by it and has paid all federal and other Taxes
(whether or not shown on a return), which have become due, except for Taxes that
are being contested in good faith by appropriate proceedings diligently
conducted and for which appropriate reserves have been established in accordance
with GAAP.  Guarantor has satisfied all of its withholding tax obligations.  No
tax Liens have been filed against any assets of Guarantor and no claims are
currently being asserted in writing against Guarantor with respect to Taxes
(except for liens and with respect to Taxes not yet due and payable or liens or
claims with respect to Taxes that are being contested in good faith and for
which adequate reserves have been established in accordance with GAAP);

 

(g)                                  No order, consent, approval, license,
authorization or validation of, or filing, recording or registration with, or
exemption by, any Governmental Authority or any other Person is required to
authorize, or is required in connection with, (i) the execution and performance
of this Guarantee, (ii) the legality, validity, binding effect or enforceability
of this Guarantee against it or (iii) the consummation of the transactions
contemplated by this Guarantee, except filing obligations with the Securities
and Exchange Commission arising in the ordinary course of Guarantor’s business
as a public company, including, without limitation, 8K, 10Q and 10K filings,
which have been obtained and are in full force and effect; and

 

(h)                                 There are no judgments against Guarantor
unsatisfied of record or docketed in any court located in the United States of
America that could reasonably be expected to have a Material Adverse Effect and
no Act of Insolvency has ever occurred with respect to it.

 

Guarantor agrees that the foregoing representations and warranties shall be
deemed to have been made by Guarantor on the date of each Transaction under the
Repurchase Agreement, on and as of such date of the Transaction, as though made
hereunder on and as of such date.

 

9.                                      Financial Covenants.

 

(a)                                 Guarantor (on a consolidated basis, but
adjusted to remove the impact of consolidating any variable interest entities
under the requirements of Accounting Standards Codification (“ASC”) Section 810
and/or transfers of financial assets accounted for as secured

 

7

--------------------------------------------------------------------------------


 

borrowings under ASC Section 860, as both of such ASC sections are amended,
modified and/or supplemented from time to time) shall not permit any of the
following to be breached, as determined quarterly on a consolidated basis in
conformity with GAAP:

 

(i)                                     Unrestricted Cash.  Guarantor shall not,
with respect to itself and its consolidated Subsidiaries, directly or
indirectly, permit its Unrestricted Cash to be less than the greater of:
(i) Thirty Million and No/100 Dollars ($30,000,000.00), and (ii) five percent
(5.0%) of Guarantor’s Recourse Indebtedness;

 

(ii)                                  Minimum Tangible Net Worth.  Guarantor
shall not, with respect to itself and its consolidated Subsidiaries, directly or
indirectly, permit its Tangible Net Worth to be less than the sum of
(x) seventy-five percent (75%) of the Tangible Net Worth as of the Closing Date,
plus (y) seventy-five percent (75%) of the aggregate net cash proceeds of any
equity issuances made by Guarantor after the Closing Date (net of underwriting
discounts and commissions and other out-of-pocket costs and expenses incurred by
Guarantor and its Affiliates in connection with such equity issuance);

 

(iii)                               Total Debt to Total Assets Ratio.  Guarantor
shall not, with respect to itself and its Subsidiaries, directly or indirectly,
permit the ratio, expressed as a percentage, (i) the numerator of which shall
equal the Indebtedness of Guarantor and its consolidated Subsidiaries associated
with its Target Investments and (ii) the denominator of which shall equal the
Total Assets of Guarantor and its consolidated Subsidiaries associated with its
Target Investments, to at any time be greater than seventy-five percent
(75.00%); provided, that notwithstanding the foregoing, Guarantor and its
consolidated Subsidiaries may from time to time acquire Highly Rated CMBS and
enter into secured Indebtedness in connection therewith pursuant to which the
ratio, expressed as a percentage, (i) the numerator of which equals the
Indebtedness of Guarantor and its consolidated Subsidiaries associated with its
Highly Rated CMBS and (ii) the denominator of which equals the Total Assets of
Guarantor and its consolidated Subsidiaries associated with its Highly Rated
CMBS exceeds seventy five percent (75.00%) but is not greater than ninety
percent (90.00%), subject to the condition that at any such time, Guarantor
shall not, with respect to itself and its Subsidiaries, directly or indirectly,
permit the ratio, expressed as a percentage, (i) the numerator of which shall
equal the Indebtedness of Guarantor and its consolidated Subsidiaries and
(ii) the denominator of which shall equal the Total Assets of Guarantor and its
consolidated Subsidiaries to be greater than eighty percent (80.00%); and

 

(iv)                              Minimum Interest Expense Coverage Ratio. 
Guarantor shall not, with respect to itself and its consolidated Subsidiaries,
directly or indirectly, permit the ratio of (i) all amounts set forth on an
income statement of Guarantor and its consolidated Subsidiaries prepared in
accordance with GAAP for interest income for the period of four (4) consecutive
fiscal quarters ended on or most recently prior to such date of determination to
(ii) the Interest Expense of Guarantor and its consolidated Subsidiaries for
such period, to be less than 1.50 to 1.00.

 

8

--------------------------------------------------------------------------------


 

(b)                                 Guarantor’s compliance with the covenants
set forth in this Section 9 must be evidenced by the financial statements and by
a Covenant Compliance Certificate in the form of Exhibit IX to the Repurchase
Agreement furnished together therewith, as provided by Seller to Buyer pursuant
to Article 11(g) of the Repurchase Agreement and compliance with all such
covenants are subject to continuing verification of Buyer and Guarantor shall
provide information that is reasonably requested by Buyer with respect to any
lawsuits and/or other matters disclosed in any financial statements of Guarantor
delivered to Buyer which would reasonably be expected to have a Material Adverse
Effect  on Guarantor’s ability to comply with the covenants set forth in this
Section 9; provided, that, for the avoidance of doubt, such continued
verification shall not obligate Guarantor or Seller to provide additional
financial statements or Covenant Compliance Certificates other than those
required under Article 11(g)  of the Repurchase Agreement.

 

(c)                                  If Guarantor has entered into or shall
enter into or amend a repurchase agreement, warehouse facility or other
financing transaction with any other repurchase buyer or lender which by its
terms provides more favorable terms to such other repurchase buyer or lender
with respect to any financial covenants contained in this Guarantee (“More
Favorable Agreement”), then (i) the financial covenants contained in this
Guarantee shall be deemed to be automatically modified to such more favorable
terms as of the effective date of such More Favorable Agreement, and
(ii) Guarantor shall give (a) in the case of an existing More Favorable
Agreement, prompt notice to Buyer of such more favorable terms, or (b) in the
case of a More Favorable Agreement that has not yet been executed, not less than
ten (10) Business Days’ prior notice of such more favorable terms.  Upon Buyer’s
request, Guarantor shall enter into such amendments to this Guarantee and any
other Transaction Document as may be required by Buyer to give effect to such
more favorable terms.

 

10.                               Further Covenants of Guarantor:

 

(a)                                 Taxes.  Guarantor will timely file all
required federal income tax returns and all other material tax returns, domestic
and foreign, required to be filed by it and will pay all federal and other
material Taxes (whether or not shown on a return), which have become due, except
for Taxes that are being contested in good faith by appropriate proceedings
diligently conducted and for which appropriate reserves have been established in
accordance with GAAP.

 

(b)                                 Anti-Money Laundering, Anti-Corruption and
Economic Sanctions.

 

(i)                                     Guarantor is in compliance, in all
material respects, with (A) the Trading with the Enemy Act, as amended, and each
of the foreign assets control regulations of the United States Treasury
Department (31 CFR, Subtitle B, Chapter V, as amended) and any other applicable
enabling legislation or executive order relating thereto, (B) the Uniting and
Strengthening America by Providing Appropriate Tools Required to Intercept and
Obstruct Terrorism of 2001 (the “USA PATRIOT Act of 2001”), and (C) the United
States Foreign Corrupt Practices Act of 1977, as amended, and any other
applicable anti-bribery laws and regulations.  No part of the proceeds of any
Transaction will be used, directly or indirectly, for any payments to any
governmental official or employee, political party, official of a political
party, candidate for political office, or anyone else acting in an official
capacity, in order to

 

9

--------------------------------------------------------------------------------


 

obtain, retain or direct business or obtain any improper advantage, in violation
of the United States Foreign Corrupt Practices Act of 1977, as amended.

 

(ii)                                  Guarantor agrees that, from time to time
upon the prior written request of Buyer, it shall execute and deliver such
further documents, provide such additional information and reports and perform
such other acts as Buyer may reasonably request in order to insure compliance
with the provisions hereof (including, without limitation, compliance with the
USA Patriot Act of 2001 and to fully effectuate the purposes of this Guarantee);
provided, however, that nothing in this Section 10(b)(ii) shall be construed as
requiring Buyer to conduct any inquiry or decreasing Guarantor’s responsibility
for its statements, representations, warranties or covenants hereunder.  In
order to enable Buyer and its Affiliates to comply with any anti-money
laundering program and related responsibilities including, but not limited to,
any obligations under the USA Patriot Act of 2001 and regulations thereunder,
Guarantor on behalf of itself and its Affiliates makes the following
representations and covenants to Buyer and its Affiliates, that neither
Guarantor, nor, any of its Affiliates, is a Prohibited Investor and  Guarantor
is not acting on behalf of or on behalf of any Prohibited Investor.  Guarantor
agrees to promptly notify Buyer or a person appointed by Buyer to administer
their anti-money laundering program, if applicable, of any change in information
affecting this representation and covenant.

 

(c)                                  Office of Foreign Assets Control. 
Guarantor warrants, represents and covenants that neither Seller, any of its
Affiliates or the Purchased Assets are or will be an entity or Person that is or
is owned or controlled by a Person that is the subject of any Sanctions. 
Guarantor covenants and agrees that, with respect to the Transactions under this
Guarantee, none of Guarantor or, to Guarantor’s Knowledge, any of its Affiliates
will conduct any business, nor engage in any transaction, assets or dealings,
with any Person who is the subject of Sanctions.  Guarantor further covenants
and agrees that it will not, directly or indirectly, use the proceeds of the
facility, or lend, contribute or otherwise make available such proceeds to any
subsidiary, joint venture partner or other Person to fund or facilitate any
activities or business of or with any Person who is the subject of Sanctions or
in any country or territory that, at the time of such funding or facilitation,
is the subject of Sanctions.

 

(d)                                 Financial Reporting.  Upon Buyer’s request,
Guarantor shall provide, or cause to be provided, to Buyer copies of Guarantor’s
consolidated Federal Income Tax returns, if any, delivered within thirty (30)
days after the earlier of (A) filing or (B) the last filing extension period.

 

(e)                                  Limitation on Distributions.  After the
occurrence and during the continuation of any Event of Default, Guarantor shall
not declare or make any payment on account of, or set apart assets for, a
sinking or other analogous fund for the purchase, redemption, defeasance,
retirement or other acquisition of any equity or partnership interest of
Guarantor, whether now or hereafter outstanding, or make any other distribution
in respect thereof, either directly or indirectly, whether in cash or property
or in obligations of Guarantor.

 

11.                               Right of Set-Off.  Guarantor hereby
irrevocably authorizes Buyer and its Affiliates, without notice to Guarantor,
any such notice being expressly waived by Guarantor to the extent permitted by
applicable law, upon any Obligations becoming due and payable by Guarantor
(whether at stated maturity, by acceleration or otherwise), to set-off and
appropriate

 

10

--------------------------------------------------------------------------------


 

and apply any and all deposits (general or special, time or demand, provisional
or final), in any currency, and any other credits, indebtedness or claims, in
any currency, in each case whether direct or indirect, absolute or contingent,
matured or unmatured, at any time held or owing by Buyer to or for the credit or
the account of Guarantor, or any part thereof in such amounts as Buyer may
elect, against and on account of the obligations and liabilities of Guarantor to
Buyer hereunder and claims of every nature and description of Buyer against
Guarantor, in any currency, arising under any Transaction Document, as Buyer may
elect, whether or not Buyer has made any demand for payment and although such
obligations, liabilities and claims may be contingent or unmatured. Buyer shall
notify Guarantor promptly of any such set-off and the application made by Buyer,
provided that the failure to give such notice shall not affect the validity of
such set-off and application. The rights of Buyer under this Section 11 are in
addition to other rights and remedies (including, without limitation, other
rights of set-off) that the Buyer may have.

 

12.                               Severability.  Any provision of this Guarantee
which is prohibited or unenforceable in any jurisdiction shall, as to such
jurisdiction, be ineffective to the extent of such prohibition or
unenforceability without invalidating the remaining provisions hereof, and any
such prohibition or unenforceability in any jurisdiction shall not invalidate or
render unenforceable such provision in any other jurisdiction.

 

13.                               Section Headings.  The section headings used
in this Guarantee are for convenience of reference only and are not to affect
the construction hereof or be taken into consideration in the interpretation
hereof.

 

14.                               No Waiver; Cumulative Remedies.  Buyer shall
not by any act (except by a written instrument pursuant to Section 15 hereof),
delay, indulgence, omission or otherwise be deemed to have waived any right or
remedy hereunder or to have acquiesced in any default or event of default or in
any breach of any of the terms and conditions hereof.  No failure to exercise,
nor any delay in exercising, on the part of Buyer, any right, power or privilege
hereunder shall operate as a waiver thereof.  No single or partial exercise of
any right, power or privilege hereunder shall preclude any other or further
exercise thereof or the exercise of any other right, power or privilege.  A
waiver by Buyer of any right or remedy hereunder on any one occasion shall not
be construed as a bar to any right or remedy which Buyer would otherwise have on
any future occasion.  The rights and remedies herein provided are cumulative,
may be exercised singly or concurrently and are not exclusive of any rights or
remedies provided by law.

 

15.                               Waivers and Amendments; Successors and
Assigns; Governing Law.  None of the terms or provisions of this Guarantee may
be waived, amended, supplemented or otherwise modified except by a written
instrument executed by Guarantor and Buyer.  This Guarantee shall be binding
upon successors and assigns of Guarantor and shall inure to the benefit of
Buyer, and their respective successors and permitted assigns.  THIS GUARANTEE
SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED IN ACCORDANCE WITH, THE LAWS
OF THE STATE OF NEW YORK PURSUANT TO SECTIONS 5-1401 AND 5-1402 OF THE NEW YORK
GENERAL OBLIGATIONS LAW WITHOUT GIVING EFFECT TO THE CONFLICT OF LAW PRINCIPLES
THEREOF.

 

11

--------------------------------------------------------------------------------


 

16.                               Notices.  Unless otherwise provided in this
Guarantee, all notices, consents, approvals and requests required or permitted
hereunder shall be given in writing and shall be effective for all purposes if
hand delivered or sent by (a) hand delivery, with proof of delivery,
(b) certified or registered United States mail, postage prepaid, (c) expedited
prepaid delivery service, either commercial or United States Postal Service,
with proof of delivery or (d) by telecopier (with answerback acknowledged) or
e-mail provided that such telecopied or e-mailed notice must also be delivered
by one of the means set forth above, to the address specified below or at such
other address and person as shall be designated from time to time by any party
hereto, as the case may be, in a written notice to the other parties hereto in
the manner provided for in this Section 16.  A notice shall be deemed to have
been given: (w) in the case of hand delivery, at the time of delivery, (x) in
the case of registered or certified mail, when delivered or the first attempted
delivery on a Business Day, (y) in the case of expedited prepaid delivery upon
the first attempted delivery on a Business Day, or (z) in the case of
telecopier, upon receipt of answerback confirmation, provided that such
telecopied notice was also delivered as required in this Section 16.  A party
receiving a notice that does not comply with the technical requirements for
notice under this Section 16 may elect to waive any deficiencies and treat the
notice as having been properly given.

 

 

 

Buyer:

Goldman Sachs Bank USA

200 West Street

New York, New York 10282

 

Attention:

Telephone:

Facsimile:

Email:

Email:

Email:

Mr. Jeffrey Dawkins

(212) 902-6852

(212) 977-4870

jeffrey.dawkins@gs.com

gs-refgwarehouse@ny.email.gs.com

gs-crewarehouse-am@ny.email.gs.com

 

 

With copies to:

Paul Hastings LLP

200 Park Avenue

New York, NY 10166

 

Attention:

Facsimile:

Email:

Lisa A. Chaney, Esq.

(212) 230-7793

lisachaney@paulhastings.com

 

 

Guarantor:

Granite Point Mortgage Trust Inc.

590 Madison Avenue, 36th Floor

New York, NY 10022

 

Attention:

Telephone:

Email:

General Counsel

(212) 364-5500

legal-gp@prcm.com

 

 

With copies to:

Sidley Austin LLP

 

12

--------------------------------------------------------------------------------


 

 

787 Seventh Avenue

New York, NY 10019

 

 

Attention:

Telephone:

Email:

Brian Krisberg

212-839-8735

bkrisberg@sidley.com

 

17.                               SUBMISSION TO JURISDICTION; WAIVERS.  EACH OF
GUARANTOR AND BUYER HEREBY IRREVOCABLY AND UNCONDITIONALLY:

 

(A)                               SUBMITS TO THE NON- EXCLUSIVE GENERAL
JURISDICTION OF THE COURTS OF THE STATE OF NEW YORK, THE COURTS OF THE UNITED
STATES OF AMERICA FOR THE SOUTHERN DISTRICT OF NEW YORK, AND APPELLATE COURTS
FROM ANY THEREOF, SOLELY FOR THE PURPOSE OF ANY SUIT, ACTION OR PROCEEDING
BROUGHT TO ENFORCE ITS OBLIGATIONS UNDER THIS GUARANTEE OR RELATING IN ANY WAY
TO THIS GUARANTEE, THE REPURCHASE AGREEMENT OR ANY TRANSACTION UNDER THE
REPURCHASE AGREEMENT;

 

(B)                               CONSENTS THAT ANY SUCH ACTION OR PROCEEDING
MAY BE BROUGHT IN SUCH COURTS AND WAIVES, TO THE FULLEST EXTENT IT
MAY EFFECTIVELY DO SO, ANY DEFENSE OF AN INCONVENIENT FORUM TO THE MAINTENANCE
OF SUCH ACTION OR PROCEEDING IN ANY SUCH COURT AND ANY RIGHT OF JURISDICTION ON
ACCOUNT OF ITS PLACE OF RESIDENCE OR DOMICILE;

 

(C)                               AGREES THAT SERVICE OF PROCESS IN ANY SUCH
ACTION OR PROCEEDING MAY BE EFFECTED BY MAILING A COPY THEREOF BY REGISTERED OR
CERTIFIED MAIL (OR ANY SUBSTANTIALLY SIMILAR FORM OF MAIL), POSTAGE PREPAID, TO
ITS ADDRESS SET FORTH IN SECTION 16 HEREOF OR AT SUCH OTHER ADDRESS OF WHICH
BUYER SHALL HAVE BEEN NOTIFIED; AND

 

(D)                               AGREES THAT NOTHING HEREIN SHALL AFFECT THE
RIGHT TO EFFECT SERVICE OF PROCESS IN ANY OTHER MANNER PERMITTED BY LAW OR SHALL
LIMIT THE RIGHT TO SUE IN ANY OTHER JURISDICTION.

 

18.                               Integration.  This Guarantee represents the
agreement of Guarantor with respect to the subject matter hereof and there are
no promises or representations by Buyer relative to the subject matter hereof
not reflected herein.

 

19.                               Counterparts.  This Guarantee may be executed
in counterparts, each of which so executed shall be deemed to be an original,
but all of such counterparts shall together constitute but one and the same
instrument. Delivery by telecopier or other electronic transmission (including a
.pdf e-mail transmission) of an executed counterpart of a signature page to this
Guarantee shall be effective as delivery of an original executed counterpart of
this Guarantee.

 

13

--------------------------------------------------------------------------------


 

20.                               Acknowledgments.  Guarantor hereby
acknowledges that:

 

(a)                                 Guarantor has been advised by counsel in the
negotiation, execution and delivery of this Guarantee and the related documents;

 

(b)                                 Buyer does not have any fiduciary
relationship to Guarantor, and the relationship between Buyer, on the one hand,
and Guarantor, on the other, is solely that of creditor and surety; and

 

(c)                                  no joint venture exists between or among
any of Buyer, Guarantor and/or Seller.

 

21.                               Intent.  Guarantor intends for this Guarantee
to be a credit enhancement related to a repurchase agreement, within the meaning
of Section 101(47) of the Bankruptcy Code and, therefore, for this Guarantee to
be itself a repurchase agreement, within the meaning of Section 101(47) and
Section 559 of the Bankruptcy Code.

 

22.                               WAIVERS OF JURY TRIAL.  EACH OF GUARANTOR AND
BUYER HEREBY IRREVOCABLY AND UNCONDITIONALLY WAIVES TRIAL BY JURY IN ANY LEGAL
ACTION OR PROCEEDING RELATING TO THIS GUARANTEE OR ANY RELATED DOCUMENT AND FOR
ANY COUNTERCLAIM HEREIN OR THEREIN.

 

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

14

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the undersigned has caused this Guarantee to be duly
executed and delivered as of the date first above written.

 

 

GUARANTOR:

 

 

 

GRANITE POINT MORTGAGE TRUST INC., a Maryland corporation

 

 

 

By:

/s/ John A. Taylor

 

 

Name: John A. Taylor

 

 

Title: President and CEO

 

--------------------------------------------------------------------------------


 

Exhibit A

 

Definitions

 

“Agency Mortgage Loan” shall mean a mortgage loan, which is secured by a first
lien and conforms to the requirements of Government National Mortgage
Association, Federal National Mortgage Association or Federal Home Loan Mortgage
Corporation, as applicable, for securitization or cash purchase.

 

“Agency Security” shall mean a security issued in exchange for mortgage loans
and backed by such mortgage loans that is (a) guaranteed by Government National
Mortgage Association or (b) issued by Federal National Mortgage Association or
Federal Home Loan Mortgage Corporation.

 

“Cash and Cash Equivalents” shall mean any of the following: (a) cash, (b) fully
federally insured demand deposits, and (c) securities with maturities of thirty
(30) days or less from the date of acquisition issued or fully guaranteed or
insured by the United States Government or any agency thereof.

 

“Highly Rated CMBS” shall mean CMBS rated at least “AA” (or any comparable
rating) by any Rating Agency.

 

“Interest Expense” shall mean, with respect to any Person in respect of any
period of four consecutive fiscal quarters, ended on the last day of any fiscal
quarter of such Person, determined on a consolidated basis without duplication,
consolidated interest expense, whether paid or accrued, without deduction of
consolidated interest income, including, without limitation or duplication, or,
to the extent not so included, with the addition of: (i) interest expense
associated with any interest rate hedging activity; (ii) the amortization of
debt discounts by such Person; and (iii) prepayment penalties and debt
extinguishment charges paid by such Person, in all cases as reflected in the
applicable consolidated financial statements and all as determined in accordance
with GAAP.

 

“Rating Agency” shall mean any of Standard & Poor’s Ratings Services, Moody’s
Investor’s Service, Inc. Morningstar, Inc. or Fitch Ratings, Inc., or any
successors thereto.

 

“Recourse Indebtedness” shall mean, with respect to any Person, on any date of
determination, the amount of Indebtedness for which such Person has recourse
liability (such as through a guarantee agreement), exclusive of any such
Indebtedness for which such recourse liability is limited to obligations
relating to or under agreements containing customary nonrecourse carve-outs.

 

“Restricted Cash” shall mean for any Person, any amount of cash of such Person
that is contractually required to be set aside, segregated or otherwise
reserved.

 

“Tangible Net Worth” shall mean, with respect to any Person on any date of
determination, (A) the sum of all amounts that would be included under capital
or shareholder’s equity (or any like caption) on a balance sheet of such Person
and its consolidated Subsidiaries at such date, minus (B) the sum of (i) amounts
owing to such Person or any such consolidated Subsidiary from any

 

16

--------------------------------------------------------------------------------


 

Affiliate thereof, or from officers, employees, partners, members, directors,
shareholders or other Persons similarly affiliated with such Person or any
Affiliate thereof, (ii) intangible assets of such Person and its consolidated
Subsidiaries, if any, and (iii) prepaid Taxes and/or expenses, all on or as of
such date and all without duplication as determined in accordance with GAAP.

 

“Target Investments” shall mean any of the following: (i) whole mortgage loans,
(ii) senior pari passu “A notes” or participations in whole mortgage loans,
(iii) mezzanine loans, (iv) preferred equity investments, (v) subordinated
mortgage interests (including “B notes” and junior participations in whole
mortgage loans, and (vi) real estate securities (including commercial mortgage
backed securities and collateralized loan obligations); provided that the
foregoing shall exclude Highly Rated CMBS.

 

“Total Assets” shall mean, with respect to any Person, on any date of
determination, an amount equal to the aggregate book value of all assets owned
by such Person and the proportionate share of such Person of all assets owned by
Affiliates of such Person as consolidated in accordance with GAAP, less
(a) amounts owing to such Person from any Affiliate thereof, or from officers,
employees, partners, members, directors, shareholders or other Persons similarly
affiliated with such Person or any Affiliate thereof, (b) intangible assets, and
(c) prepaid Taxes and expenses, all on or as of such date.

 

“Unrestricted Cash” shall mean, with respect to any Person and any date, the
amount of unrestricted and unencumbered Cash and Cash Equivalents held by such
Person and its consolidated Subsidiaries.

 

17

--------------------------------------------------------------------------------